DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant amended claims 1, 3, 10, 12-14, and 19-20.
3.	Applicant cancelled claims 2 and 11.


Allowable Subject Matter
4.	Claims 1, 3-10, 12-20 are allowed.
5.        The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 10, the closest prior art record, Forte (US 8,712,688) teaches a system of indoor navigation for emergency services, the system comprising: 
at least one storage component for storing at least one electronic map of a facility and at least one annotation for the at least one electronic map, the at least one annotation being representative of a service resource within the facility; 
a communication component to transmit data including a traversed area within the facility from at least one computing device via a communication network; and 
a processor operatively coupled to the at least one storage component and the communication component, the processor being configured for: 
receiving the traversed area from each of the at least one computing device within the facility during an event; determining a total traversed area based on the traversed area of each of the at least one computing device during the event by: 
However, Forte alone or in combination fails teaches or fairly suggest;
comparing a first traversed area of a first computing device and a second traversed area of a second computing device; and 
when the first traversed area of the first computing device contains the second traversed area of the second computing device, excluding the second traversed area of the second computing device from the total traversed area; 
when at least a portion of the second traversed area of the second computing device is outside of the first traversed area, including the at least a portion of the second traversed area of the second computing device in the total traversed area; and 
providing the at least one annotation and the total traversed area within the at least one electronic map to be displayed on at least one graphical user interface.

With respect to claims 3 and 12, the closest prior art record, Forte (US 8,712,688) teaches a system of indoor navigation for emergency services, the system comprising: 
at least one storage component for storing at least one electronic map of a facility and at least one annotation for the at least one electronic map, the at least one annotation being representative of a service resource within the facility; 
a communication component to transmit data including a traversed area within the facility from at least one computing device via a communication network; and 
a processor operatively coupled to the at least one storage component and the communication component, the processor being configured for: 
receiving the traversed area from each of the at least one computing device within the facility during an event; 
However, Forte alone or in combination fails teaches or fairly suggest;
determining a total traversed area based on the traversed area of each of the at least one computing device during the event by: 
comparing a first traversed area at a first time instance of the computing device and a second traversed area at a second time instance of the computing device; and 
when the first traversed area at the first time instance of the computing device is the same as the second traversed area at the second time instance of the computing device, excluding the second traversed areaPage 3 of 10Application No. 16/400,673 Amendment dated July 25, 2022Reply to Office Action of April 25, 2022at the second time instance of the computing device of the total traversed area; 
when the first traversed area at the first time instance of the computing device is the same as the second traversed area at the second time instance of the computing device, including the second traversed area at the second time instance of the computing device in the total traversed area; and 
providing the at least one annotation and the total traversed area within the at least one electronic map to be displayed on at least one graphical user interface.

Dependent claims 4-9, and 13-20 are allowable for the same reason as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is 
(571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles N. Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL T VU/
Primary Examiner, Art Unit 2641